Name: Commission Regulation (EEC) No 3362/82 of 6 December 1982 concerning Annex IV to Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/22 Official Journal of the European Communities 20 . 12 . 82 COMMISSION REGULATION (EEC) No 3362/82 of 6 December 1982 concerning Annex IV to Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People's Republic of China quantitative limits established pursuant to Article 11 of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 2007/ 82 (2), and in particular Articles 14 and 17 thereof, Whereas , in Annex IV to Regulation (EEC) No 3061 /79, it is stated that the allocations as between Member States of quantitative limits for 1983 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1983 ; Whereas it is appropriate to provide for 1983 the same allocations as those published in Annex IV to Regulation (EEC) No 3061 /79 and to include the The allocation of the Community quantitative limits set out in Annex IV to Regulation (EEC) No 3061 /79 is hereby fixed for 1983 in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1982 . For the Commission Antonio GIOLITTI Member ofthe Commission (') OJ No L 345 , 31 . 12 . 1979, p . 1 . O OJ No L 216, 24. 7 . 1982, p . 1 . A N N E X W he n th e co ns tit ut iv e m ate ria lo ft he pr od uc ts of ca teg or ies 1 to 11 4 is no ts pe cif ica lly m en tio ne d th es e pr od uc ts ar e to be ta ke n to be m ad e ex clu siv ely of w oo lo ro ff in e an im al ha ir, of co tto n or of sy nt he tic or ar tif ic ia lt ex til e fib re s. C at eg or y CC T he ad in g N o N IM E X E co de (1 98 3) D es cn pt io n T hi rd co un tr ie s M em be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 1 55 .0 5 Co tto n ya rn ,n ot pu tu p fo rr et ai ls ale C hi na T on ne s 55 .0 5- 13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 51 ; 53 ; 55 ; 57 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 81 ;8 3 ;8 5 ;8 7 D F I B N L U K IR L D K G R E E C 1 23 2 51 7 10 6 14 2 64 93 53 16 2 2 36 9 2 () 55 .0 9 O th er w ov en fa br ic s of co tto n : Ch in a (2) T on ne s 20 . 12 . 82 Official Journal of the European Communities No L 359/23 W ov en fa br ics of co tto n, ot he rt ha n ga uz e, te rry fa br ic s, na rr ow w ov en fa br ic s, pi le fa br ic s, ch en ill e fa br ic s, tu lle an d ot he rn et fa br ic s: D F I B N L U K IR L D K G R E E C 2 76 5 4 70 2 1 73 8 3 22 1 3 94 8 50 1 1 53 2 20 3 18 61 0 55 .0 9- 03 ; 04 ; 05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 73 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 82 ; 83 ; 84 ; 85 ; 87 ; 88 ; 89 ; 90 ;9 1 ;9 2 ;9 3 ;9 8 ;9 9 55 .0 9- 06 ; 07 ; 08 ; 09 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 73 ; 83 ; 84 ; 85 ; 87 ; 88 ; 89 ; 90 ; 91 ; 92 ;9 3 ;9 8 ;9 9 a) O fw hi ch ot he rt ha n un bl ea ch ed or bl ea ch ed C hi na T on ne s 27 7 47 0 17 4 D F I B N L U K IR L D K G R O 39 5 50 15 3 15 2 (') Ca teg or y 2 ex clu din g co tto n fab ric s (ab so rb en tg au ze ), de sti ne d fo rt he ret ail tra de ,n ot im pr eg na ted or co ate d wi th ph arm ac eu tic al su bs tan ce s, fal lin g wi thi n he ad in g No .3 0.0 4 of th e Co m m on Cu sto m s Ta rif f, an d sm al le rt ha n 50 x 50 cm . (2) Se e A pp en di x. Ca te go ry C G T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 3 56 .0 7 A W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or w as te ): C hi na (') T on ne s A . O f sy nt he tic te xt ile fib re s: W ov en fa br ics of sy nt he tic fib re s (d isc on tin uo us or w as te )o th er th an na rro w w ov en fa br ics ,p ile fa br ics (in cl ud in g te rry fa br ics ) an d ch en ill e fa br ic s : 30 2 15 7 20 6 2 27 2 40 54 69 31 3 13 1 30 16 21 56 .0 7- 01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ;4 9 56 .0 7- 01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ;4 9 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R a) O fw hi ch ot he rt ha n un bl ea ch ed or bl ea ch ed C hi na T on ne s 1 4 5 7 7 C hi na 1 00 0 pi ec es 4 No L 359/24 Official Journal of the European Communities 20 . 12 . 82 60 .0 4- 19 ; 20 ; 22 ; 23 ; 24 ; 26 ;4 1 ;5 0 ;5 8 ;7 1 ;7 9 ;8 9 D F I B N L U K IR L D K G R E E C 1 27 8 1 41 0 74 3 50 3 65 2 27 10 3 21 4 73 7 60 .0 4 B I II a) b) c) - IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t ela sti c or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de r ­ ve sts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts , of co tto n or sy nt he tic tex til e fib re s; T- sh irt s an d lig htw eig ht fin e kn it rol l, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , of re ­ ge ne rat ed tex til e fib res , oth er tha n ba bie s' ga rm en ts 5 60 .0 5 A I C hi na (') 1 00 0 pi ec es 60 .0 5- 01 ; 31 ; 33 ; 34 ; 35 ; 36 ;3 9; 40 ;4 1 ;4 2; 43 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : Je rse ys , pu llo ve rs , sli p- ov er s, wa ist co ats , tw in se ts , ca rd ig an s, be dj ac ke ts an d ju m pe rs , kn itt ed or cr oc he ted ,n ot ela sti c or ru bb er ize d, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es D F I B N L U K IR L D K G R E E C 1 59 6 81 0 73 4 43 5 1 22 6 30 94 22 4 94 7 II b) 4 bb ) 11 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) (') Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 M en 's an d bo ys 'o ut er ga rm en ts : Ch in a (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 2 93 3 1 04 4 61 1 92 9 27 3 42 30 1 27 6 16 6 61 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 ; 64 ; 66 ; 72 ; 74 ; 76 61 .0 2- 66 ;6 8 ;7 2 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : M en 's an d bo ys ' wo ve n br ee ch es , sh or ts an d tro us er s (in cl ud in g sla ck s) ,w om en 's, gi rls 'a nd in fa nt s' w ov en tro us er s an d sla ck s, of w oo l, of co tt on or of m an -m ad e te xt ile fi br es 7 60 .0 5 A II b) 4 aa )2 2 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ;2 3 ;2 4 ;2 5 61 .0 2- 78 ;8 2 ;8 4 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II .O th er W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er :  Bl ou se s an d sh irt -b lo us es , kn itt ed , cr oc he te d (n ot ela sti c or ru bb er iz ed ), or w ov en , fo r w om en ,g irl s an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es 66 6 23 2 29 0 12 7 17 2 21 54 21 1 58 3 8 61 .0 3 A 61 .0 3- 11 ; 15 ; 19 M en 's an d bo ys 'u nd er ga rm en ts ,i nc lu di ng co lla rs , sh ir t fr on ts an d cu ff s: M en 's an d bo ys ' sh irt s, wo ve n, of w oo l, of co tt on or of m an -m ad e te xt ile fi br es C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es 3 40 8 58 2 62 8 51 0 85 9 41 39 9 25 6 45 2 20 . 12 . 82 Official Journal of the European Communities No L 359/25 (') Se e A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 9 55 .0 8 62 .0 2 B II I a) 1 55 .0 8- 10 ;3 0 ;5 0 ;8 0 62 .0 2- 71 Te rry tow ell ing an d sim ila rt er ry fab ric so fc ot to n: Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic le s: B. O th er : W ov en co tto n te rry fa br ics ;t oi le t an d ki tch en lin en of wo ve n co tto n te rry fa br ics C hi na D F I B N L U K IR L D K G R E E C T on ne s 81 0 25 8 32 8 15 6 46 1 18 25 4 7 2 29 2 10 60 .0 2 A 60 .0 2- 40 Gl ov es , m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no te las tic or ru bb eri ze d, im pr eg na ted or co ate d w ith ar tif ici al pl as tic m ate ria ls C hi na 0) D U K 10 00 pa irs 1 91 3 69 8 10 an d 11 60 .0 2 60 .0 2- 40 ;5 0 ;6 0 ;7 0 ;8 0 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed C hi na F 10 00 pa irs 2 05 5 12 60 .0 3 A B I II b) C D 60 .0 3- 11 ; 19 ; 20 ; 27 ; 30 ; 90 St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt ile fi br es C hi na D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 07 7 4 57 2 44 6 1 06 0 96 2 28 25 0 43 8 43 8 13 60 .0 4 B IV b) 1c c) 2 dd ) d) 1c c) 2 cc ) 60 .0 4- 48 ;5 6; 75 ;8 5 U nd er ga rm en ts ,k ni tte d or cr oc he ted ,n ot ela sti c or ru bb er iz ed : M en 's an d bo ys ' un de rp an ts an d br ief s, wo m en 's, gir ls' an d in fa nt s' (o th er th an ba bie s') kn ic ke rs an d br ie fs , kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed , of co tto n or sy nt he tic te xt ile fi br es C hi na B N L 10 00 pi ec es 66 3 No L 359/26 Official Journal of the European Communities 20 . 12 . 82 (') Se e Ap pe nd ix . Ca te go ry CC T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 14 B 61 .0 1 B V b) 1 2 3 61 .0 1- 41 ;4 2 ;4 4 ;4 6 ;4 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ov er co ats ,r ai nc oa ts an d ot he r co ats ,c lo ak s an d ca pe s, ot he r th an th os e of ca te go ry 14 A ,o fw oo l, of co tto n or of m an ­ m ad e te xt ile fi br es C hi na D I U K IR L 10 00 pi ec es 49 21 1 6 1 15 B 61 .0 2 B II e) 1a a) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ;4 0 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co ats , clo ak s an d ca pe s; ja ck et s an d bl az er s, ot he r th an ga rm en ts of ca te go ry 15 A , of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es C hi na I IR L 1 00 0 pi ec es 25 3 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ;5 4 ;5 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en su its (in cl ud in g co or di ­ na te su its co ns ist in g of tw o or th re e pi ec es , wh ich ar e or de re d, pa ck ed ,c on sig ne d an d no r ­ m all y so ld to ge th er ) of wo ol , of co tto n or of m an -m ad e tex til e fib re s, ex clu di ng sk is uit s C hi na F 10 00 pi ec es 16 3 17 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ;3 6; 37 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n jac ke ts (e xc lu di ng w ai ste r ja ck et s) an d bl az er s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na I U K 1 00 0 pi ec es 23 40 -1 20 . 12 . 82 Official Journal of the European Communities No L 359/27 C at eg or y C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 18 61 .0 3 B C 61 .0 3- 51 ; 55 ; 59 ; 81 ; 85 ; 89 M en 's an d bo ys 'u nd er ga rm en ts ,i nc lu di ng co lla rs , sh ir t fr on ts an d cu ff s: M en 's an d bo ys 'w ov en un de r ga rm en ts ot he r th an sh irt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na D F I B N L U K T on ne s 56 45 16 2 14 79 19 61 .0 5 B I II I 61 .0 5- 30 ;9 9 H an dk er ch ie fs : B. O th er : H an dk er ch ie fs of w ov en fa br ic , of a va lu e of no tm or e th an 15 EC U /k g ne tw eig ht C hi na (*) D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 14 80 6 3 73 7 8 45 1 11 80 4 6 34 7 17 4 1 73 5 10 8 47 16 2 20 62 .0 2 B la ) c) 62 .0 2- 12 ; 13 ; 19 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : Be d lin en ,w ov en C hi na D F I B N L U K IR L D K G R E E C T on ne s O 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ;3 1 ;3 2 61 .0 2- 25 ;2 6 ;2 8 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : Pa rk as ; an or ak s, w in dc he at er s, w ai ste r ja ck et s an d th e lik e, w ov en , of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es 2 12 0 O 56 2 37 6 22 0 29 8 13 53 27 3 66 9 No L 359/28 Official Journal of the European Communities 20 . 12 . 82 (') Se eA pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 23 56 .0 5 B 56 .0 5- 51 ; 55 ; 61 ; 65 ; 71 ; 75 ;8 1 ;8 5 ;9 1 ;9 5 ;9 9 Y ar n of m an -m ad e fib re s (d isc on tin uo us or w as te ), no tp ut up fo rr eta il sa le : B. O fr eg en er at ed tex til e fib re s: Ya rn of di sc on tin uo us or wa ste re ge ne ra te d fib re s, no tp ut up fo rr eta il sa le C hi na B N L T on ne s 1 91 3 24 60 .0 4 B IV b) 1b b) d) 1b b) 60 .0 4- 47 ;7 3 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : M en 's an d bo ys 'p yj am as ,k ni tte d or cr oc he te d, of co tto n or or sy nt he tic te xt ile fib re s C hi na F B N L 10 00 pi ec es 23 8 79 25 60 .0 4 B IV b) 2 aa ) bb ) d) 2 aa ) bb ) 60 .0 4- 51 ;5 3 ;8 1 ;8 3 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed : W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he ted py jam as an d nig ht dr es se s, of co tto n or sy nt he tic fib re s C hi na F I B N L U K 10 00 pi ec es 29 4 21 5 84 12 6 26 60 .0 5 A II b) 4 cc ) 11 22 33 44 61 .0 2 B II e) 4 bb ) cc ) dd ) ee ) 60 .0 5- 45 ;4 6; 47 ;4 8 61 .0 2- 48 ;5 2; 53 ;5 4 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II .O th er W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bi es ') w ov en an a kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na U K 10 00 pi ec es 33 3 20 . 12 . 82 Official Journal of the European Communities No L 359/29 Ca te go ry "C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 27 60 .0 5 A II b) 4 dd ) 61 .0 2 B II e) 5 aa ) bb ) cc ) 60 .0 5- 51 ;5 2 ;5 4 ;5 8 61 .0 2- 57 ;5 8 ;6 2 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II .O th er : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d sk irt s, in cl ud in g di vi de d sk irt s C hi na U K 10 00 pi ec es 16 3 30 A 61 .0 4 B I 61 .0 4- 11 ; 13 ; 18 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : W om en 's, gi rls 'a nd in fa nt s' wo ve n py jam as an d ni gh t dr es se s, of wo ol , of co tto n or of m an ­ m ad e te xt ile fib re s C hi na F I 10 00 pi ec es 1 08 0 11 0 31 61 .0 9 D 61 .0 9- 50 Co rs et s, co rs et -b el ts , su sp en de r-b el ts , br as siÃ ¨ re s, bra ce s, su sp en de rs, ga rte rs an d the lik e (in clu din g su ch art icl es of kn itt ed or cro ch ete d fab ric s) w he th er or no t el as tic : Br as siÃ ¨ re s, w ov en ,k ni tte d or cr oc he te d C hi na U K 10 00 pi ec es 33 9 32 ex 58 .0 4 58 .0 4- 07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ;7 5 ;7 7 ;7 8 W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry to we lli ng or sim ila r te rry fa br ics of co tto n fa lli ng wi th in he ad in g N o 55 .08 an d fa br ics fa lli ng wi th in he ad in g N o 58 .05 ): W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry fa br ics of co tto n an d na rro w wo ve n fa br ics ) of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C T on ne s 64 0 41 6 32 2 16 7 43 0 36 10 4 54 2 16 9 Np L 359/30 Official Journal of the European Communities 20 . 12 . 82 Ca te go ry CC T he ad in g N o N IM E X E co de (1 98 3) U ni ts D es cr ip tio n Th ird co un tri es M em be r S ta te s Q ua nt ita tiv e lim its . fro m 1J an ua ry to 31 D ec em be r 19 83 W ov en fa br ics of m an -m ad e fib re s (c on tin uo us ), in clu di ng wo ve n fa br ics of m on of il or str ip fa ili ng w ith in he ad in g N o 51 .01 or 51 .02 : B. W ov en fa br ics of re ge ne ra te d te xt ile fib re s: W ov en fa br ics of re ge ne ra te d tex til e fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng ela sto m er ic ya rn W ov en fa br ics of m an -m ad e fib re s (d isc on tin uo us or w as te ): B. O fr eg en er at ed tex til e fib re s: W ov en fa br ics of re ge ne ra te d tex til e fib re s (d isc on tin uo us or w as te ) ot he r th an na rro w wo ve n fa br ics ,p ile fa br ics (in clu di ng ter ry fab ­ ric s) an d ch en ill e fa br ic s: a) O fw hi ch ot he rt ha n un bl ea ch ed or bl ea ch ed Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur tai ns an d ot he rf ur ni sh in g ar tic les : B . O th er : W ov en ta bl e lin en , to ile t an d ki tc he n lin en , ot he rt ha n of co tto n te rry fa br ic 36 51 .0 4 B II I 37 56 .0 7 B 37 a) 39 62 .0 2 B II a) c) II Ia )2 c) C hi na F T on ne s 20 2 C hi na D T on ne s 1 58 8 F 65 0 I 72 5 B N L 57 3 U K 84 2 IR L 47 D K 84 1 G R 38 E E C 4 30 4 C hi na D T on ne s 47 6 F 20 3 I 21 8 B N L 17 2 U K 24 4 IR L 14 D K 25 2 G R 12 E E C 1 59 1 Ch in a (') D To nn es 10 41 F 63 6 I 52 9 B N L 45 7 U K 37 1 IR L 30 D K 94 G R 45 8 E E C 3 61 6 20 . 12 . 82 Official Journal of the European Communities No L 359/31 51 .0 4- 55 ; 56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 81 ; 89 ; 93 ;9 4 ;9 7; 98 56 .0 7- 50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ;8 2; 83 ;8 4; 87 56 .0 7- 50 ; 55 ; 56 ; 59 ; 61 ; 65 ; 67 ; 69 ; 70 ; 71 ; 73 ; 74 ;7 7 ;7 8 ;8 3 ;8 4; 87 62 .0 2- 40 ; 42 ; 44 ; 46 ; 51 ; 59 ;6 5 ;7 2 ;7 4; 77 (l) Se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 40 62 .0 2 B IV a) c) 62 .0 2- 83 ;8 5 ;8 9 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ,c ur ta in s an d ot he rf ur ni sh in g ar tic le s: B . O th er : W ov en cu rta in s (o th er th an ne t cu rta in s) an d fu rn ish in g ar tic les , of wo ol , of co tto n or of m an -m ad e te xt ile fi br es C hi na I T on ne s 29 7 C) 58 58 .0 1 58 .0 1- 01 ; 11 ; 13 ; 17 ; 30 ; 80 Ca rp ets ,c ar pe tin g an d ru gs ,k no tte d (m ad e up or no t) C hi na G R T on ne s O 59 58 .0 2 ex A B 59 .0 2 ex A 58 .0 2- 04 ; 06 ; 07 ; 09 ; 56 ; 61 ;6 5; 71 ;7 5; 81 ;8 5; 90 59 .0 2- 01 ;0 9 O th er ca rp ets ,c ar pe tin g, ru gs ,m ats an d m att in g, an d 'K el em ', 'S ch um ac ks ' an d 'K ar am an ie ' ru gs an d th e lik e (m ad e up or no t) : Fe lt an d ar tic le s of fe lt, w he th er or no t im pr eg ­ na te d or co at ed : A. Fe lt in th e pi ec e or sim ply cu t to re cta ng ul ar sh ap e: W ov en ,k ni tte d or cr oc he te d ca rp et s, ca rp et in g, ru gs , ma ts an d m att in g, an d 'K ele m ', 'S ch u ­ m ac ks ' an d 'K ar am an ie ' ru gs an d th e lik e (m ad e up or no t); flo or co ve rin g, of fel t C hi na F T on ne s 17 6 68 60 .0 4 A I II a) b) c) II Ia ) b) c) d) 60 .0 4- 02 ; 03 ; 04 ; 06 ; 07 ; 08 ;1 0; 11 ; 12 ; 14 U nd er ga rm en ts, kn itt ed or cr oc he ted ,n ot ela sti c or ru bb er iz ed : A. Ba bie s' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er cia ls ize 86 : Ba bie s' un de rg ar m en ts of kn itt ed or cr oc he ted fa br ics ,n ot ela sti c or ru bb er iz ed C hi na U K T on ne s 43 No L 359/32 Official Journal of the European Communities 20 . 12 . 82 C at eg or y CC T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 73 60 .0 5 A II b) 3 60 .0 5- 16 ; 17 ; 19 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : Tr ac k su its of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na F U K D K 1 00 0 pi ec es 22 5 21 3 90 76 61 .0 1 B 1 61 .0 2 B II a) 61 .0 1- 13 ; 15 ; 17 ; 19 61 .0 2- 12 ;. 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gir ls' an d in fa nt s' ou te rg ar m en ts : B . O th er : M en 's an d bo ys ' w ov en in du str ia l an d oc cu ­ pa tio na l cl ot hi ng ;w om en 's, gi rls ' an d in fa nt s' w ov en ap ro ns ,s m oc k- ov er al ls an d ot he r in du s ­ tri al" an d oc cu pa tio na l cl ot hi ng (w he th er or no t als o su ita bl e fo r do m es tic us e) , of w oo l, of co tt on or of m an -m ad e te xt ile fi br es C hi na F B N L T on ne s 97 60 78 61 .0 1 A ll B II I V f) 1 g) 1 2 3 61 .0 1- 09 ; 24 ; 25 ; 26 ; 81 ; 92 ;9 5 ;9 6 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n ba th ro be s, dr es sin g go w ns ,s m ok in g ja ck et s an d sim ila ri nd oo rw ea r, sk i su its co ns ist in g of tw o or th re e pi ec es an d ot he r ou te r ga rm en ts , ex ce pt ga rm en ts of ca t ­ eg or ie s 6, 14 A , 14 B, 16 , 17 ,2 1, 76 an d 79 ,o f w oo l, of co tto n or of m an -m ad e te xt ile fib re s Ch in a (') F I T on ne s 23 1 20 0 20 . 12 . 82 Official Journal of the European Communities No L 359/33 (') Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 98 3) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 80 61 .0 2 A 61 .0 4 A 61 .0 2- 01 ;0 3 61 .0 4- 01 ;0 9 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : A. Ba bie s' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : A. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : Ba bie s' wo ve n ga rm en ts of wo ol ,o f co tto n or of m an -m ad e te xt ile fib re s C hi na U K T on ne s 11 1 87 61 .1 0 61 .1 0- 00 Gl ov es , m itt en s, m itt s, sto ck in gs , so ck s an d so ck et te s, no tk ni tte d or cr oc he te d C hi na U K T on ne s 59 89 61 .0 5 A 6 1 .0 5 -2 0 H an dk er ch ie fs : A. O f w ov en co tto n fa br ic , of a va lu e of m or e th an 15 EC U /k g ne tw ei gh t C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es ¢ C) No L 359/34 Official Journal of the European Communities 20 . 12 . 82 (') Se eA pp en di x. 20 . 12 . 82 Official Journal of the European Communities No L 359/35 Appendix to Annex ProvisionsCategory Suppliercountry 2 China Possibility of transfer with category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 3 . 2 a China The following levels apply to Benelux for the category combined with category 3 a) : 208 tonnes for 1983 . 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2 . 3 a China See category 2 a). 5 China The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair, furthermore , for the UK this sub-limit covers the same products made of wool : (pieces) 1983 EEC 46 800 UK 10 400 China6 The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for Benelux : Long trousers : 440 000 pieces for 1983 . 10 China The quantitative limits prescribed in the Annex include gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, of category 1 1 , of wool, of cotton or of man-made fibres . The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for the United Kingdom : Knitted gloves , mittens and mitts of category 10 (coated or impreg ­ nated) : 22 500 pairs for 1983 . 19 China The quantitative limits prescribed in the Annex include cotton handkerchiefs of category 89. 20 China See category 39. 21 China This figure includes a quantity reserved for the industry of 212 000 pieces for 1983 . No L 359/36 Official Journal of the European Communities 20 . 12 . 82 Category Supplier country Provisions 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for France : household linen other than embroidered : 157 tonnes for 1983 . The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for Benelux : Bed linen : 39 tonnes for 1983 . 40 China An additional annual quantity of 60 tonnes has been agreed for 1983 . 58 China For Greece, further consultations will be held on imports . 78 China The quantitative limits prescribed in the Annex include other women's outerwear of category 8 1 . 89 China See category 19. For the Federal Republic of Germany, 26 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair.